Citation Nr: 1634653	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  10-24 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right foot disability, to include as secondary to a right knee disability manifested by a loss of extension.

2.  Entitlement to service connection for a low back disability, to include as secondary to a right knee disability manifested by a loss of extension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to November 1968.

The matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board, in pertinent part, previously remanded the matter in June 2014 for additional development, including a new VA examination.

The Veteran and his spouse testified before the undersigned during a February 2013 Travel Board hearing.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A.  Right Foot Disability

The record does not contain sufficient evidence to allow the Board to make a fully informed decision on the appeal.  While the October 2014 VA examiner provided a medical nexus opinion, it is inadequate, as it did not clearly address all of the Veteran's diagnosed right foot disabilities.  See October 2014 VA Examination (diagnosing flat feet, hallux valgus, plantar fasciitis, osteoarthritis with plantar and posterior calcaneal spurs); June 2015 VA Disability Benefits Questionnaire Examination (diagnosing flat feet, tenosynovitis, complex tearing of peroneal tendon, and midfoot osteoarthritis).

The opinion further failed to address the Veteran's report that he had to stop running 30 years prior in part due to right foot pain, that he dragged his foot or altered his gait due to his right knee disability.  See December 2011 hearing transcript at 13-15.  In this regard, the Veteran is competent to report his right foot symptoms, to include complaints of pain and discomfort for several decades.  Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011).  The Board, however, at this time renders no judgment as to the credibility of the appellant's statement.  

B.  Low Back Disability  

In this case, VA never issued a statement of the case following the Veteran's timely notice of disagreement with the June 2015 rating decision that denied entitlement to a low back disability.  Hence, further development is required.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a statement of the case addressing the issue of entitlement to service connection for a low back disability, including as secondary to a right knee disability manifested by a loss of extension.  If, and only if, the Veteran perfects an appeal by submitting a timely substantive appeal, the matter should be returned to the Board for further appellate review.

2.  Obtain the Veteran's complete VA treatment records pertaining to care for any right foot disability since January 2008.  Additionally, the Veteran should be requested to identify any private treatment records pertaining to a right foot disability that have not been submitted since October 2011.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Thereafter, schedule the Veteran for a new VA examination by an orthopedist to determine the nature and etiology of any and all diagnosed right foot disabilities, including, but not limited to, flat feet, hallux valgus, plantar fasciitis, osteoarthritis with plantar and posterior calcaneal spurs, tenosynovitis, and complex tearing of peroneal tendon.  All indicated tests must be accomplished.  The examiner must review the electronic Veterans Benefits Management System and Virtual VA claims files and indicate in the report that they were reviewed.  

For each diagnosed right foot disability, the physician must opine whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed right foot disability is due to, or has been permanently aggravated by a right knee disability manifested by a limitation of extension.

The physician must address the Veteran's reports that he had to stop running 30 years ago in part due to right foot pain, and that he drags his foot or alters his gait due to his right knee disability.  See Transcript of Record at 13-15.  

The physician is advised that while the Veteran is not competent to provide a specific diagnosis or medical opinion, he is competent to report symptoms and functional limitations.  The physician is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous. 

A complete and adequate rationale is required for any and all opinions expressed.  If the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

4.  After the development requested has been completed, the RO should review the examination report to ensure it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented their consideration of all electronic claims folders.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Then, readjudicate the appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



